Dismissed and Memorandum Opinion filed July 24, 2008







 
Dismissed
and Memorandum Opinion filed July 24, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NOS. 14-08-00323-CR;
         14-08-00324-CR
____________
 
QUINDARREN TERONNE DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

On Appeal from the
252nd District Court
Jefferson County,
Texas
Trial Court Cause Nos.
87905 & 87318

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered
an opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 24, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.
Do not publish C Tex.
R. App. P. 47.2(b).